Por Cuanto, la parte apelada el 25 de febrero último solicitó la desestimación de la apelación interpuesta en este caso por haber vencido desde enero 22 anterior el término que el apelante tenía para archivar su alegato sin que se presentara antes, entonces ni después, habiéndose celebrado la vista de dicha moción en marzo 28 actual sin asistencia de las partes; y
Por Cuanto, faltando como falta el documento en que se plan-tean las cuestiones que se pide al Tribunal que decida, no es posible que el recurso continúe;
Por tanto, se declara la moción con lugar y la apelación se desestima.
El Juez Asociado Sr. Córdova Dávila no intervino.